EXAMINER'S AMENDMENT
Of Note: The present Examiner’s amendment corrects the amendments to claim 1 in the examiners amendment filed 12/22/2020
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Heslin on 12/16/2020.

The application has been amended as follows: 
In claim 1 line 15, the limitation “and” has been deleted
In claim 1 line 20, the limitation “is directed” has been deleted and replaced with -- comprises positioning a protective cap over the Ampulla of Vater to prevent bile salts from emptying into the duodenum and --
In claim 1, line 21, after the limitation “ampulla of Vater”, the limitation --; and
removing the protective cap-- has been entered
Claim 33 has been deleted
In Claim 34, line 1, the limitation “claim 33” has been deleted and replaced with --claim 1-- 
In Claim 35, line 1, the limitation “claim 33” has been deleted and replaced with --claim 1-- 
Reasons for Allowance
Claims 1-3, 5-8, 10, 11, 13-20, 25, 26, 28, 30, 31, 34, 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the method as claimed specifically the tissue expanding device, treatment devices, and cap are used to treat the mucosal target tissue in the duodenum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771